Per Curiam.
The defense of failure of consideration is not one of those specified in section-94 of the Negotiable Instruments Law, as rendering title to the instrument defective and, therefore, it did not cause a shifting upon plaintiff of the burden of proving he was a holder in due course. (See Neg. Inst. Law, § 98.) The burden was on the defendant to establish that plaintiff was not a holder in due course. As he failed to meet this burden the judgment is reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event. Appeal from order dismissed.
All concur; present, Lydon, Peters and Frankenthaler, JJ.